DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed on 20 March 2020.
In this Office Action the text presented in italics pertains the Applicants explicit recitations in the Specification and in the Claims.
Status of the Claims
Claims 1-18 are pending.
Claims 1-18 are rejected.
Claims 1, 3, 4, 6, 12 and 18 are objected to.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 22 September 2017 It is noted, however, that applicant has not filed a certified copy of the FR1771004 application as required by 37 CFR 1.55.
This application is a U.S. National Stage Application of PCT/EP2018/075585 Filed 21 September 2018.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Application Data Sheet
	The Application Data Sheet filed on 20 March 2020 is accepted.

Drawings
The drawings filed on 20 March 2020 are objected to because of the following informalities:
The term “Aele” in figure 1 is not described in the Specification.
In figures 1-3  the Applicant is asked to increase the font size of the labels used in the drawings and to remove the shading of the squares denoted by “MOD” in figure 1. The current fort size is small and makes it difficult to discern the text in the drawings.
In figure 2, the terms “PS2” and “PS3” are not defined in the Specification.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
In this Office Action all references to the Specification pertain to the originally filed specification on 20 March 2020. 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Non-limiting examples of some unclear, inexact or verbose terms used in the specification are: 
The Specification contains various equations and variables which should be presented in italics.
The Specification refers to various variables and acronyms which are not described and/or are given an inconsistent meaning throughout the Specification. Some non-limiting examples are provided below. The Applicant is asked to submit a glossary of the variables and acronyms used in the Specification and their meaning.
Page 1 lines 28-31 describes: “One of the functions to simulate is the artificial respiration of acute respiratory distress syndrome. This corresponds to the use of a ventilatory assistance machine which replaces the function of the patient who is deficient for the time that the causal treatment takes effect”. The applicant is asked to clarify what aspect “of the functions to simulate is the artificial respiration of acute respiratory distress syndrome”  corresponds to the use of a ventialtory assistance device.
Page 2 lines 1-7 describes: “The effects of adjustments of the ventilator by the physician on the mortality of patients with acute respiratory distress syndrome have been demonstrated for:
motor pressure
adjustment of the current volume
adjustment of the positive expiratory pressure
transpulmonary pressure”.
None of the itemized elements appear to be related to an effect of an adjustment of a ventilator on the mortality of a patient. The Applicant is asked to clarify what the itemized elements are related to. In addition, a comma should be inserted after each itemized element and the conjunction “and” should be inserted between “adjustment of the positive expiratory pressure” and  “transpulmonary pressure”. 
At page 2 line 14  the phrase “in order” should be replaced with “so “ to read “...with existing respirators so that medical personnel can train....”. 
At page 2 line 23 the phrase “.....particular physiological working of the lung, for example such as alveolar recruitment...” is grammatically incorrect. This phrase should read “particular physiological work
At page 2 line 32-34 the phrase “The solution described in the document WO9951292 illustrates a simulator of respiratory functions of a lung and the taking into account of ventilation mode” is grammatically incorrect. This phrase should read: “The solution described in a ventilation mode”.
Page 5 lines 30-33 describes: “an expiration phase and an inspiration phase, which phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or the output pressure”. The Applicant is asked to clarify what  is the meaning of the term “condition of evolution”.
Pages 4-6 describe the first, second and third “configurations” as comprising a “determination” of parameters and factors.  See page 3 lines 34-35; page 4 lines 19-21, 29-30 and 33-34 and, page 5 lines 16-17, 26-28 and 35. The term “configuration” is a noun which is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web). The term determination, within the context of determining a value or parameter, is defined as an act of finding out or calculating something (Merriam-Webster Dictionary Online) An arrangement of parts cannot include an act of finding out or calculating values and parameters. The Applicant is asked to clarify what is the meaning of the term “configuration” within the context of the specification.
Page 6 line 35 refers to “the lung”. The Applicant is asked to clarify whether “the lung” is a different aspect of the invention or, whether it pertains to the virtual  lung.
At page 7  lines 1-3  the Applicant is asked to clarify what the variable “PP” stands for and to provide a number for the equation. In addition, the variable PPEP lacks a definition. 
Page 7 lines 3-12 describes:
“According to an embodiment, the model of the respiratory system comprises:
the considered pressure of the respiratory circuit is a resulting
pressure corresponding to the pressure in the respiratory tracts at
the output of the virtual lung, called output pressure, from which is
subtracted an inner pressure in the virtual lung, the inner pressure
of the virtual lung comprising a muscular pressure and the pressure
inside the lung;
the functional relationship between the flow rate of air inhaled or
exhaled and the resulting pressure is linear...”

At page 6 line 6  the term “tracts” should be replaced with “tract”.
Page 8 line 1-3 describes “.....said physiological parameter being a pressure of the patient”.  This recitation is unclear because physiological parameters, as they are known in the art, do not include the pressure of a patient. The Specification does not further describe what is a “pressure of a patient”. Pressure-related physiological parameters include, for example, systolic blood pressure, diastolic blood pressure and mechanical pressure on a body part. The Applicant is asked to clarify what aspect of a patient does the pressure pertains to.
Page 8 lines 6-8 describes: “According to an embodiment, a step of temporal discretisation of the virtual lung model and the model of the respiratory system is calculated for at least one given ventilation mode by considering at least one first respiratory phase”. This description is unclear because “temporal discretization”, as it is known in the art, is a technique or process for transforming functions, models and equation into discrete counterparts. The Applicant has not provide any special definition for this term. A technique cannot be calculated. The Applicant is asked to clarify what is being calculated.
Page 9 lines 23-24 describes: “figure 5: an example of virtual lung interfacing with an intermediate device configured to engage mechanically with a respirator. Then at page 28 the Specification describes this figure as pertaining to a “simulator” and not to a virtual lung. The Applicant is asked to clarify what is shown in figure 5.
The term “VIRTP” is used in the Specification to describe a “virtual lung” (see page 9 lines 1 and 5) and a “simulator” (see page 28 lines 8 and 13). The Applicant is asked to clarify which of these elements is associated with “VIRTP”.
The term “MODP” is used in the Specification to describe a “lung model” (see page 10 line 11; page 11 line 24; page 15 line 23; page 28 line 23) and a “virtual lung model” (see page 12 line 32; page 13 line 3). The Applicant is asked to clarify the difference between the “ling model” and the “virtual lung model” and, to clarify which of these elements is associated with “MODP”.
The term “PPEP” is used to describe at “the minimum air pressure imposed by a virtual ventilator” (page 13 lines 30-31), “the pressure” (see page 14 lines 23-24), the “virtual base pressure” (See page 24 lines 25-26), the “base pressure” (see page 15 line 6), the “value of the base pressure PPEP imposed by the virtual respirator” (See page 22 line 1, page 23 line 16, page 24 line 29). The Applicant is asked to clarify what is the difference between  these “pressures” and, to clarify which of these elements is associated with “PPEP”.
The term “Vp” is used in the Specification to describe “air volume in the virtual lung” (see page 14 line 25) and “volume of the lung” (see page 10 line 13 and page 18 line 1). The Applicant is asked to clarify what is the difference between “air volume in the virtual lung” and “volume of the lung” and, to clarify which of these elements is associated with “Vp”.
Page 10 lines 33-34 describes: “Vs represents the value of the maximum dynamic considered for a given lung”.
The recitation that a determined parameter includes “a maximum dynamic” which corresponds to an air admission capacity is unclear because the term “maximum dynamic” is an adjective and, therefore it should be added or be grammatically related to a noun to modify or describe it. In the Specification there is no element being described by “maximum dynamic” that can correspond to a given air admission capacity of the virtual lung. The Applicant is asked to clarify this issue and to rephrase this portion of the Specification accordingly.
At page 14 line 23  the term “vis-a-vis” should be presented in italics because is a foreign language term.
Page 19 lines 8-9 describes: “(t) is an adaptation coefficient which defines the muscular pressure model MODA, notably represented in figure 2”. Figure 2 does not shoe neither “(t)” nor “MODA”.
At page 19 line 23 the variable “VAW-LOCAL” is not defined in the Specification.
At page 19 lines 8 and 12  the second parenthesis in the term “(t))” should be deleted.
At page 25 line 4 the comma (,) after “Tr+” should be replaced with a period (.).
Page 25 lines 34-35 and Page 26 lines 1-5 describe: “The mode NAVAmode May be an improved mode of the mode VSAlmode with an initiation trigger Tr+. The initiation of the respiration cycles is defined by a certain electricity value but may be identical to those of the mode VSAl mode, that is to say of which the phase of initiation of inspiration is realised with a pressure or flow rate setpoint. Expiration is initiated when the electricity reaches a certain % of the maximum inspiratory electricity. It is followed by a free expiration”.
The Applicant is asked to clarify what aspect of “Electricity” is related to or pertains to a respiration cycle and to replace the percentage symbol (%) with the word “percentage”.
At page 28 lines 13-14 the colon (:) after “and” should be deleted and replaced with a comma (,). This portion of the Specification should read as follows: “.....on the one hand, managed by the numerical setpoints 30 delivered by the simulator VIRTP and[[:]], on the other hand, mechanically interfaced with the ventilator of the respirator RESP”.
Page 28  lines 5-18 shows several equations which should be italicized and which should include an equation number.
Page 28 line 17 shows an equation with a “CLOC” as a parameter. “CLOC” is not described in the Specification.
Page 28 lines 29-31 describes: “A pre-configuration may be generated in the simulator in order that it can be configured simply by the definition of a parameter in an input interface”. 

At page 29 line 1 the terms “PAW(n), Vp(n) and VAW(n)” should be amended as “PAW(n), Vp(n) and VAW(n)” since this is the format used in page 28 lines 5-10.

Claim Objections
Claims 1, 3, 4, 6, and 18 are objected to because of the following informalities:  
In claim 1 lines 8 and 18 the semicolon after “and” should be replaced by a comma (,).
In claim 1 line 12 the term “parameters” (plural) should be replaced by “parameter” (singular) since there is only one parameter recited. The claim should be amended as “.....comprising the determination of the following paramter[[s]]: a maximum dynamic...”.  
In claim 1 lines 25-27  the following phrase is grammatically incorrect: “which expiration and inspiration phases being associated with a condition...”.The claim should be amended to recite “the expiration and the inspiration phases are associated with a condition...”
In claim 1 line 31 the conjunction “and” and the semicolon next to it (;) should be replaced with a comma (,).
In claim 1 line 32 the semicolon(;) after “inflection point” should be replaced with a comma (,) followed by the conjunction “and”. Lines 29-32 should be punctuated as follows:
“.....the first configuration comprises, moreover, a determination of: 
an inflection pressure corresponding to the inflection point of the non-linear function [[and;]], 
the slope of the non-linear function at the inflection point[[;]], and 
a corrective factor of an admission volume, designated the recruitment factor, the application of said recruitment factor generating...”.
In claim 1 line 33 “as” should be inserted between “designated” and “the recruitment factor” to read “designated as the recruitment factor”.
In claim 1 line 36,  the conjunction “and” should be added after “the lung model” to demarcate the transition to the last clause of the claim. Lines 36-37 should read “...the pressure of the lung model; and the method comprising generating at least one curve..”.
In claim 3 the “S” before the status of the claim identifier (Currently Amended) should be deleted to read as follows “[[S]](Currently Amended)”.
In claim 4, the conjunction “and” should be added after “the virtual lung” to demarcate the transition to the last clause of the claim. Lines 4-5 should read “...which is a function of the virtual base pressure introduced into the virtual lung; and a second term which is a function of the virtual air pressure..”.
In claim 6, the conjunction “and” should be added after “pressure inside the lung; ” to demarcate the transition to the last clause of the claim. Lines 6-8 should read “...the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside the lung; and the functional relationship..”.
In claim 6 lines 3 and 9 a determiner such as “which” should be inserted before “is a resulting pressure” (line 3) and before “is linear” to read “the considered pressure of the respiratory system which is a resulting pressure” and “the resulting pressure which is linear”.
In claim 6 line 4 the term “tracts” should be replaced with “tract[[s]]” (singular) to read “respiratory tract[[s]]”.
In claim 12 line 6 the colon(;) after “or” should be replaced by a comma and, the comma(,) between “patient” and “or” should be deleted. Lines 6-7 should read “a pressure of the patient[[,]] or[[;]], an electrical signal...”.
In claim 18 line 4 the conjunction “and” should be inserted after the semicolon (;) to read “....configured to assist a patient; and a virtual lung...”.
Appropriate correction is requested.

Claim Interpretation under 35 USC 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an intermediate ventilation device configured to engage mechanically with a ventilation system”  in claim 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “an intermediate ventilation device configured to engage mechanically with a ventilation system”  is not described in the Specification. See below as it pertains to the rejections under 35 USC 112(a) and 35 USC 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation of non-limiting claim recitations
	The following recitations are not considered as limiting the scope of the claims for the reasons stated below:
	“....which expiration and inspiration phases being associated with a condition of evolution of either of the flow rate of air exhaled and/or inhaled, or of the output pressure” in claim 1 lines 25-27. This recitation merely informs what the expiration and inspiration phases are “associated”. This recitation does not limit the scope of the recited method because there is no positive active step of associating the inspiration and expiration phases with the flow rate of air exhaled and/or inhaled, or of the output pressure.
 “.....the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the functional relationship between the volume and the pressure of the lung model” in claim 1 lines 34-36. This recitation is an intended use of the recruitment factor and and 
“.....introduced at the input of the virtual lung”  in claim 3 line 5. This recitation merely informs where the “predefined value of a virtual base pressure” has been introduced. This limitation does not limit the scope of the claim because the method of claim 1 does not recite a positive active step of introducing a predefined value of a virtual base pressure. 
“.....introduced into the virtual lung”  in claim 4 lines 3-4. This recitation merely informs where the “virtual base pressure” has been introduced. This limitation does not limit the scope of the claim because the method of claim 1 does not recite a positive active step of introducing a value of a virtual base pressure. 
“.......is a resulting pressure corresponding to the pressure in the respiratory tracts at the output of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside the lung...” in claim 6 lines 3-7. This recitation merely provides a narrative description of what the “considered pressure of the respiratory system” is, alternate naming of said considered pressure of the respiratory system and intended manipulations (from which is subtracted an inner pressure). This recitation does not limit the scope of the claimed method because it does not recite any positive active steps related to the determination of the resulting pressure.  
“.....is linear, the linearity coefficient corresponding to the datum characteristic of the ventilator resistance of the virtual patient” in claim 6 lines 9-10. This recitation merely describes attributes of the “functional relationship between the flow rate of air inhaled or exhaled and the resulting pressure”. This recitation does not limit the scope of the claim because the claimed method because it does not recite a positive active step of determining or calculating  a linearity coefficient. 
wherein in the course of a respiratory phase during which the output pressure is considered as constant, the discretisation step comprises an approximation of a value maintained constant of the muscular pressure between two samples of the discretisation” in claim 14. This recitation is a narrative description of what happens during the course of a respiratory phase and the conditions for a “discretisation step” to comprise an approximation of a value. This recitation does not limit the scope of the method recited in claims 1 and 12 because none of these aspects pertain to the recitations of claims 1 or 12.
“.....to configure the first, the second and the third configurations  of the simulation method according to claim 1” in claim 17. This recitation is directed to an intended use of the interface.
“.....controlling the intermediate ventilation device”  in claim 18 line 10. This recitation is directed to an intended use of the numerical set points and does not limit the scope of the claim 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-18 of copending Application No. 16/649490 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Instant claim 1 is directed to a method for simulating respiratory dynamics of a virtual lung on the basis of a virtual lung model and at least one ventilation mode, the method comprising the steps of performing a first configuration of the virtual lung model, said model comprising a non-linear functional relationship between an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung; a first parameterization of the non-linear function; said first configuration comprising the determination of the following parameters: a maximum dynamic corresponding to a given air admission capacity of the virtual lung;  performing a second configuration of a model of a virtual respiratory system comprising a functional relationship between: a flow rate of air inhaled or exhaled by a virtual patient and; at least one considered pressure in the respiratory circuit; said second configuration comprising the determination of a datum characteristic of at least one ventilatory resistance of a virtual patient; performing a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, which expiration and inspiration phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or of the output pressure, wherein: the first configuration comprises, moreover, a determination of: an inflection pressure corresponding to the inflection point of the non-linear function and;  the slope of the non-linear function at the inflection point;  a corrective factor of an admission volume, the method comprising generating at least one curve representing a plot of the pressure within the virtual lung as a function of the volume of the virtual lung from the parameterized virtual lung model, the parameterized model of the respiratory system and a predefined ventilation mode. It is clear that all elements of instant claim 1 are found in claims 1 and 4 of the copending Application. 
The difference between instant claim 1 and claims 1 and 4 of the copending application is that the copending application includes additional recitations as follows: “said considered pressure being a resulting pressure corresponding to the pressure in the respiratory tracts of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside the lung; the muscular pressure being determined as a function of a respiratory adaptation model comprising an adaptation coefficient weighting the value of said muscular pressure and determined as a function of the evolution of a value of a target parameter to reach”. 
“.....the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the functional relationship between the volume and the pressure of the lung model”, this recitation is an intended use of the recruitment factor and and intended outcome of the “application of the recruitment factor” and is not considered as limiting the scope of the claim.
Thus, the invention of claims 1 and 4 of the copending application is in effect a “species” of the “generic” invention of claim 1 of the instant case.
It has been held that the generic invention is “anticipated” by the “species”. See In Re Goodman, 29 USPQ2d 2011(Fed. Cir. 1993). Since claim 1 of the instant case anticipated by claims 1 and 4 of the copending application, it is not patentably distinct from claims 1 and 4.  As to claims 2-5 and 9-18, the claims recite identical limitations to those in claims 5-18 of the copending application respectively. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18  is directed to a respiratory assembly comprising “an intermediate ventilation device to engage mechanically with a ventilation system of a respirator”.
The Specification is devoid of adequate structure to perform he claimed function. The Specification at page 28 lines 10-15 describes:
In this case, as illustrated in figure 5, an intermediate ventilation device DISPO_INT_VENT may be used in order to be: on the one hand, managed by the numerical setpoints 30 delivered by the simulator VIRTp and: on the other hand, mechanically interfaced with the ventilator of the respirator RESP.
Figure 5, reproduced below, shows a blank square as the “intermediate ventilation device DISPO_INT_VENT” and the portion of the Specification cited above merely describes what the “intermediate ventilation device” is used for. 

    PNG
    media_image1.png
    463
    487
    media_image1.png
    Greyscale


There  is no disclosure of any particular structure to perform the claimed function of “to engage mechanically with a ventilation system of a respirator”. The Specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
For examination purposes prior art teaching or suggesting any type of device configured to be connected to a ventilation system of a respirator will be interpreted as meeting the claimed limitation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A. Indefiniteness as related to the invocation of 112(f).
Claim limitation “an intermediate ventilation device to engage mechanically with a ventilation system of a respirator” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed functions. 
The Specification at page 28 lines 10-15 describes:
In this case, as illustrated in figure 5, an intermediate ventilation device DISPO_INT_VENT may be used in order to be: on the one hand, managed by the numerical setpoints 30 delivered by the simulator VIRTp and: on the other hand, mechanically interfaced with the ventilator of the respirator RESP.

Figure 5, reproduced below, shows a blank square as the “intermediate ventilation device DISPO_INT_VENT” and the portion of the Specification cited above merely describes what the “intermediate ventilation device” is used for. 

    PNG
    media_image1.png
    463
    487
    media_image1.png
    Greyscale


There  is no disclosure of any particular structure to perform the claimed function of “to engage mechanically with a ventilation system of a respirator”.  The Specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure performs the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes prior art teaching or suggesting any type of device configured to be connected to a ventilation system of a respirator will be interpreted as meeting the claimed limitation.
B. Indefinites as related to 35 USC 112(b).
Claim 1 lines 4-5 and 11-12 recites: “.....performing a first configuration of the virtual lung model....said first configuration comprising the determination of the following parameters....”
The recitation that the first configuration comprises the determination of parameters is  unclear because a parameter is a value and, the term “configuration” is a noun which is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web).  In claim 1 lines 11-12, the “first configuration” is interpreted as the configured virtual lung model (i.e. a virtual lung model set up for a specific purpose) derived from the step of performing a first configuration.  A configured model cannot comprise the determination of values. The Applicant is asked to clarify whether the claim requires that the step of performing a first configuration of the virtual lung model include a step of determining parameters or, whether the claim requires that the configuration of the virtual lung model include or, be based on a determined parameter or, a combination of both. Clarification is requested.
 In claim 1 line 9  the recitation of “the non-linear function” lacks antecedent basis in the claim. Claim 1 line 6 recites “a non-linear functional relationship”. The lack of antecedent basis in the claim renders the claim indefinite as to what is being parameterized. Clarification is requested.
Claim 1 lines 11-14 recites: “....said first configuration comprising the determination of the following parameters: a maximum dynamic corresponding to a given air admission capacity of the virtual lung”.
The recitation that a determined parameter includes “a maximum dynamic” which corresponds to an air admission capacity is unclear because the term “maximum dynamic” is an adjective and, therefore it should be added or be grammatically related to a noun to modify or describe it. In the instant case there is no element being described by “maximum dynamic” that can correspond to a given air admission capacity of the virtual lung. The Specification only refers to “respiratory dynamics of the virtual lung” (see page 5 line 8); “the maximum dynamic considered for a given lung” (page 10 line 33); “the value of the maximum dynamic” (see page 11 line 21) and, “a dynamic model” and “dynamic modelling” (see page 11 line 35 and page 18 line 11). None of these concepts appear to be related to a determined parameter by a first configuration comprising a maximum dynamic as recited in claim 1. The Applicant is asked to clarify what is the parameter being determined which is characterized as “maximum dynamic” and to indicate the portion(s) of the Specification which describe said parameter. Clarification is requested.
In claim 1 lines 19-20 there is lack of antecedent basis in the claim for “the respiratory circuit”. Claim 1 does not recite “a” respiratory circuit. The lack of antecedent basis renders the claim indefinite as to what the “considered” pressure pertains to. Clarification is requested.
Claim 1 lines 15-16 and 21-22 recites: “.....performing a second configuration of a model of a virtual respiratory system....said second configuration comprising the determination of a datum characteristic of at least one ventilatory resistance of a virtual patient....”
Firstly, the recitation that the second configuration comprises the determination of a datum characteristic is unclear because the term “configuration” is a noun and is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web). In claim 1 lines 21-22, the “second configuration” is interpreted as the configured model of a virtual respiratory system (i.e. a model of a virtual respiratory system set up for a specific purpose) derived from the step of performing a second configuration.  A configured model cannot comprise the determination of a datum. The Applicant is asked to clarify whether the claim requires that the step of performing a second configuration of a model of a virtual respiratory system include a step of determining a datum characteristic of at least one ventilatory resistance or, whether the claim requires that the configuration of the virtual respiratory system be based on a determined data point or, a combination of both. Secondly, the recitation of “performing a second configuration of a model of a virtual respiratory system” is unclear because there is no recitation that a first configuration of said model is performed. Since there is no recitation that a first configuration of the  model of a virtual respiratory system  is performed the claim is unclear as to what aspect of the model is being further configured during the performance of the second configuration. There is no reference to ascertain what constitutes the second configuration performed or, with respect to what is the model being configured in the second configuration. Clarification is requested.
Claim 1 lines 21-22 recites: “said second configuration comprising the determination of a datum characteristic of at least one ventilatory resistance of a virtual patient”. The Applicant is asked to clarify whether the “characteristic” pertains to a characteristic of the datum or, whether it pertains to a characteristic of the ventilatory resistance of a virtual patient. Clarification is requested.
Claim 1 lines 23-27 recites: “performing a third configuration of at least one ventilation mode comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, which expiration and inspiration phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or of the output pressure”.
Firstly, the recitation of “performing a third configuration of at least one ventilation mode” is unclear because there is no recitation that a first and a second configuration of said ventilation mode is performed. Since there is no recitation that a first and a second configuration of the ventilation mode is performed, the claim is unclear as to what aspect of the ventilation mode is being further configured during the performance of the third configuration. There is no reference to ascertain what constitutes the third configuration performed or, with respect to what is the mode being configured.  Clarification is requested. Secondly, the meaning of the term “condition of evolution” is unclear. This is not a term recognized in the art. The Applicant is asked to clarify whether the claim requires that the expiration and inspiration phases be associated with a condition related to flow rate of air exhaled and/or inhaled or the output pressure or, whether the claim requires that the expiration and inspiration phases be associated with the evolution of flow rate of air exhaled and/or inhaled or the output pressure. Clarification is requested.
In claim 1 lines 26-27 there is lack of antecedent basis in the claim for “the flow rate of air exhaled and/or inhaled”. Claim 1 line 17 recites “a flow rate of air inhaled or exhaled”. Clarification is requested.
In claim 1 line 27 there is lack of antecedent basis in the claim for “the output pressure”. There is no recitation in claim 1 for “an output pressure”. Clarification is requested.
Claim 1 lines 28-36 recites: “.....wherein: the first configuration comprises, moreover, a determination of: 
an inflection pressure corresponding to the inflection point of the non-linear function and; 
the slope of the non-linear function at the inflection point; 
a corrective factor of an admission volume, designated the recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the functional relationship between the volume and the pressure of the lung model”.
Firstly, the recitation that the first configuration comprises the determination of an inflection pressure corresponding to the inflection point.....the slope of the non-linear function....and a corrective factor.... is  unclear because a point, a slope and a factor are values and, the term “configuration” is a noun which is defined as an arrangement of parts or elements in a particular form or figure ("configuration, n." OED Online. Oxford University Press, September 2021. Web).  In claim 1 lines 11-12, the “first configuration” is interpreted as the configured virtual lung model (i.e. a virtual lung model set up for a specific purpose) derived from the step of performing a first configuration.  A configured model cannot comprise the  determination of values. The Applicant is asked to clarify whether the claim requires that the step of performing a first configuration of the virtual lung model include a step of determining an inflection pressure, the slope of the non-linear function and a corrective factor or, whether the claim requires that the configuration of the virtual lung model include or, be based on a determined an inflection pressure, a determined slope of the non-linear function and a determined corrective factor or, a combination of both. Secondly,  the term “the inflection point of the non-linear function” lacks antecedent basis in the claim because there is no recitation in claim 1 for an inflection point of the non-linear function. The lack of antecedent basis renders the claim indefinite as to what does the inflection pressure corresponds to. Thirdly,  the term “the slope of the non-linear function” lacks antecedent basis in the claim as there is no recitation in claim 1 for a slope of the non-linear function. The lack of antecedent basis renders the claim indefinite as to what is being determined. Fourthly,  the term “the application of the recruitment factor” lacks antecedent basis in the claim because there is no recitation in claim 1 for a positive active step of “applying” a recruitment factor. The 
In claim 1 line 33 there is lack of antecedent basis in the claim for “the recruitment factor” as there is no recitation in claim 1 for “a” recruitment factor. The Examiner suggests amending the claim as “designated as a recruitment factor”. Clarification is requested.
Claim 1 lines 37-41 recites: “.....the method comprising generating at least one curve representing a plot of the pressure within the virtual lung as a function of the volume of the virtual lung from the parameterized virtual lung model, the parameterized model of the respiratory system and a predefined ventilation mode”. 
Firstly, there recitation of a “curve” representing a “plot” of pressure as a function of volume is unclear as to whether the claim requires generating a curve by plotting pressure as a function of volume or, whether the claim requires a step of plotting pressure as a function of volume. In mathematics, a “curve” is a continuous line and a “plot is a representation of points on a graph by means of coordinates which may or may not be connected by a line. A curve cannot represent a plot.  Secondly, the claim is unclear as to whether “the pressure within the virtual lung” and “the volume of the virtual lung” pertain to the “instantaneous volume of the virtual lung” and to the “instantaneous pressure of the virtual lung” recited in claim 1 lines 7-8 or, to a different volume and pressure of the virtual lung. Thirdly, there is lack of antecedent basis in the claim for “the parameterized virtual lung model” and for “the parameterized model of the respiratory system”. Claim 1 line 9 only recites a “a first parameterization of the non-linear function” and there is no recitation for a “parameterized model of the respiratory system”. Claim 1 lines 15-16 recites “a model of a virtual respiratory system”  and said model is not recited as being “parameterized”.  The lack of antecedent basis renders the claim indefinite as to what is the basis for generating the curve. Clarification is requested.
Claim 3 recites: “The method according to claim 1 wherein the recruitment factor is determined as a function of a recruitment model comprising at least one parameterizable recruitment coefficient and dependent on a predefined value of a virtual base pressure introduced at the input of the virtual lung”.
Firstly,  clarification is requested as to whether it is the recruitment factor or the recruitment model what comprises “at least one parameterizable recruitment coefficient” and, whether it is the recruitment factor, the recruitment model or, the at least one parameterizable recruitment coefficient what is “dependent on a predefined value of a virtual base pressure”. Secondly, there is lack of antecedent basis in the claim for “the input of the virtual lung” as there is no recitation in claim 1, from which claim 3 depends, for “an” input of the virtual lung. Thirdly, the recitation of the “virtual base pressure introduced at the input of the virtual lung” lacks antecedent basis in the claim because claim 1, from which claim 3 depends, does not recite a positive active step of introducing a virtual base pressure into an input of the virtual lung. The lack of antecedent basis renders the claim indefinite because the metes and bounds of the claim method cannot be ascertained since it is unclear whether the claim requires a step of introducing a virtual base pressure into a virtual lung. Fourthly, the recitation that a virtual base pressure has been introduced into the virtual lung is unclear as to what aspect of the virtual lung provides for the introduction of a virtual base pressure. With respect to the term “virtual lung” the Specification at page 10 lines 5-7 and 11-13 describes the following:
A lung model MODp makes it possible to define a virtual lung, that is to say the working of a lung while taking into account different data making it possible to configure the model.
The lung model is noted MODp in figure 1. It is notably mainly characterised by a curve noted Vpf(Pp) which is a non-linear function defining the evolution of the volume of the lung Vp as a function of the pressure Pp within said lung.

And, the Specification at page 11 lines 10-12 describes:
An advantage of such a model is to represent a relationship linking the volume and the pressure of the lung which is faithful to the behaviour of a real lung.


Based on the above, the broadest most reasonable interpretation of the term “virtual lung” in light of the Specification is that of a mathematical function or relationship defined by the lung model which represents the behavior of a real lung. The “virtual lung” is a non-physical element and it cannot be associated with an “input” into which a value (base pressure) can be introduced. The Specification at page 11 line 18-20 and at pages 15-16 describes that the parameters defining the profile and plot of the non-linear function are defined by an operation via an interface and, that an interface INT may be designed in order to adjust the different values of the parameters of the lung model MODp. Then, the Specification at page 18 lines 10-15 describes that the modelling may be activated from a control interface of a simulator of a calculator.  The Applicant’s intention is to set forth that the virtual base pressure is provided as an input value to the lung model the claim should be amended accordingly.
Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory function which consider a recruitment factor will be interpreted as meeting the claimed limitations.
Claim 4 recites: “The method according to claim 1 wherein the recruitment factor comprises: 
a first term which is a function of the virtual base pressure introduced into the virtual lung;
 a second term which is a function of the virtual air pressure in the virtual lung and the virtual base pressure”.
Firstly,  the terms “the virtual base pressure” and “the virtual air pressure in the virtual lung” lack antecedent basis in the claim. Claim 1, from which claim 4 depends, does not recite  “a virtual base pressure” and “a virtual air pressure in the virtual lung”. The lack of antecedent basis renders the claim indefinite as to what constitutes the first and the second factors that define the recruitment factor. Secondly, the recitation of the “virtual base pressure introduced into the virtual lung” lacks antecedent basis in the claim because claim 1, from which claim 4 depends, does not recite a positive active step of introducing a virtual base pressure into the virtual lung. The lack of antecedent basis renders the claim indefinite because the metes and bounds of the claim method cannot be ascertained since it is unclear whether the claim requires a step of introducing a virtual base pressure into the virtual lung or, whether the claim requires that the introduction of the virtual bas pressure be made a priori. Thirdly, the recitation that a virtual base pressure has been introduced into the virtual lung is unclear as to what aspect of the virtual lung provides for the introduction of a virtual base pressure. With respect to the term “virtual lung” the Specification at page 10 lines 5-7 and 11-13 describes the following:
A lung model MODp makes it possible to define a virtual lung, that is to say the working of a lung while taking into account different data making it possible to configure the model.
The lung model is noted MODp in figure 1. It is notably mainly characterised by a curve noted Vpf(Pp) which is a non-linear function defining the evolution of the volume of the lung Vp as a function of the pressure Pp within said lung.

And, the Specification at page 11 lines 10-12 describes:
An advantage of such a model is to represent a relationship linking the volume and the pressure of the lung which is faithful to the behaviour of a real lung.

With respect to the term “virtual base pressure” the Specification at page 14 lines 25-26 refers to this term as “PPEP” which at page 22 line 1 is defined as a value.
Based on the above, the broadest most reasonable interpretation of the term “virtual lung” in light of the Specification is that of a mathematical function or relationship defined by the lung model which represents the behavior of a real lung. The “virtual lung” is a non-physical element into which a value (base pressure) can be introduced. The Specification at page 11 line 18-20 and at pages 15-16 describes that the parameters defining the profile and plot of the non-linear function are defined by an operation via an interface and, that an interface INT may be designed in order to adjust the different 
Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory function which consider a pulmonary or respiratory related pressure parameter will be interpreted as meeting the claimed limitations.
Claim 5 recites: “The method according to claim 1 wherein the recruitment factor is expressed by a linear relationship with the pressure in the lung: K = C1 +C2*PP
 Where Ci and C2 are functions of the base pressure PPEP”
Firstly, there is lack of antecedent basis in the claim for “the pressure in the lung”. Claim 1, from which claim 5 depends, does not recite “a pressure in a lung”. Claim 1 recites “an instantaneous pressure of the virtual lung” (lines 6-7), “the pressure of the lung model” (line 36) and “the pressure within the virtual lung” (line 38). The lack of antecedent basis renders the claim indefinite as to which of the recited “pressures” corresponds to the “the pressure in the lung” used in the linear relationship. Secondly, the term “base pressure PPEP” lacks antecedent basis in the claim. Claim 1, from which claim 5 depends, does not recite “a base pressure PEPE”. Further, none of the recited pressures in claim 1 is associated with the abbreviation “PEPE”. Thirdly, the term “PP” is not defined in the claim and this deficiency renders the claim indefinite as to what parameter represents. The Applicant is asked to define the term “PP”. The Specification at page 10 line 27 defines the term “PP” as the pressure in the lung at the instant “t”. Clarification is requested.  
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory function which consider a pulmonary or respiratory related pressure parameter will be interpreted as meeting the claimed limitations.
Claim 6 recites: The method according to claim 1, wherein the model of the respiratory system comprises: 
the considered pressure of the respiratory circuit is a resulting pressure corresponding to the pressure in the respiratory tracts at the output of the virtual lung, called output pressure, from which is subtracted an inner pressure in the virtual lung, the inner pressure of the virtual lung comprising a muscular pressure and the pressure inside the lung; 
the functional relationship between the flow rate of air inhaled or exhaled and the resulting pressure is linear, the linearity coefficient corresponding to the datum characteristic of the ventilatory resistance of the virtual patient.
Firstly,  the terms “the model of the respiratory system”, “the pressure in the respiratory tracts”, “the output of the virtual lung”, “the pressure inside the lung” and “the linearity coefficient”  lack antecedent basis in the claim. Claim 1, from which claim 6 depends, recites “one considered pressure in the respiratory circuit” (lines 19-20), “the output pressure” (line 27), “pressure of the lung model” (line 36) and “the parameterized model of the respiratory system” (lines 39-40). Further, there is no recitation in claim 1 for “a linearity coefficient”. Secondly, clarification is requested as to whether it is the “resulting pressure” or   the “pressure in the respiratory tracts at the output of the virtual lung”, the element from which is subtracted “an inner pressure”. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory system which consider parameters related to respiratory volume, respiratory and pressure will be interpreted as meeting the claimed limitations.
Claim 7 recites: “The method according to claim 5, wherein the muscular pressure is determined as a function of a respiratory adaptation model comprising an adaptation coefficient weighting the value of said muscular pressure and determined as a function of the evolution of a value of a target parameter to reach”.
Firstly, the Applicant is asked to clarify whether it is  the “muscular pressure” or the “adaptation coefficient” which is determined as a “function of the evolution of a value of a target parameter”. Secondly, in claim 7 lines 4 and 5 there is lack of antecedent basis in the claim for “the value of said muscular pressure”  and for “the evolution of a value of a target parameter”. Claim 7 depends from claim 5 which depends from claim 1. There is no recitation in neither claim 1 or claim 5 for “a value of a muscular pressure” and for “an evolution of a value of a target parameter to reach”. The lack of antecedent basis renders the claim indefinite as to what is the basis for the determination of the muscular pressure. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory function which consider a pulmonary or respiratory related pressure parameter will be interpreted as meeting the claimed limitations.
Claim 8 recites: “The method according to claim 7, wherein the target parameter to reach is a target volume of the virtual lung to reach”.
The Applicant is asked to clarify what aspects of a “virtual lung” is being reached. The term “virtual lung” is not described in the Specification (refer to the explanation provided in claim 4 above). The term “virtual lung” is given its broadest most reasonable interpretation and is interpreted as a non-physical element. The Applicant is asked to clarify what aspect of the “virtual lung” is being reached. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for modelling the respiratory function which consider a pulmonary or respiratory related volume parameter will be interpreted as meeting the claimed limitations.
Claim 11 lines 3-5 recites: “The method according to claim 1  wherein the ventilation mode is a third mode comprising an inspiration phase of the respiratory cycle configured with a with a constant output pressure and of which the phase is engaged subsequent to the detection of an output pressure threshold exceeding a predefined pressure threshold”.
Firstly, the Applicant is asked to clarify whether “the phase” which is “engaged” pertains to the inspiration phase recited in line 3 or, whether it pertains to a phase of the output pressure or, whether it pertains to the expiration phase recited in claim 1 line 25. Secondly, the recitation of “a constant output pressure of which the phase is engaged” is unclear because “a phase” cannot be “engaged” since it is not a physical element which can be contacted to or, with which a connection can be stablished. The Applicant is asked to clarify what aspect of the of the claim is being “engaged”. Clarification is requested
In claim 11 line 5 there is lack of antecedent basis in the claim for “the detection of an output pressure”. Claim 11 depends from claim 1 and, there is no recitation in claim 1 that an output pressure is detected and, there is no recitation of a step of detecting an output pressure. The lack of antecedent basis renders the claim indefinite as to what is the basis by “of which the phase is engaged”. Clarification is requested.
For examination purposes, prior art teaching or suggesting methods for effecting changes in mechanical ventilator settings based on the output of a respiratory model will be interpreted as meeting the claimed limitations.
Claim 12 lines 4-6 recites: “.....said setpoint being produced by the measurement of a physiological parameter, said physiological parameter being: a pressure of the patient”.
pressure of a patient. The Specification does not describe what is a “pressure of a patient”. Pressure-related physiological parameters include, for example, systolic blood pressure, diastolic blood pressure and mechanical pressure on a body part. The Applicant is asked to clarify what aspect of a patient does the pressure pertains to. 
For examination purposes, prior art teaching or suggesting methods for effecting changes in mechanical ventilator settings based on the output of a respiratory model will be interpreted as meeting the claimed limitations.
Claim 13 recites: “The method according to claim 1, further comprising calculating a step of temporal discretization of the virtual lung model and the model of the respiratory system for at least one given ventilation mode by considering at least one first respiratory phase wherein the flow rate of air exhaled and/or inhaled  is constant and/or a second 6 4814-4309-4199.v1DUBOIS, et al. - New (US National Phase of PCT/EP2018/075585)Attorney Docket: 057966-0510565respiratory phase wherein the output pressure of the respiratory system is constant”
Firstly, the term “the model of the respiratory system” lacks antecedent basis in the claim. Claim 13 depends on claim 1 which recites “a model of a virtual respiratory system” (see line 15). Secondly,  the recitation of “calculating a step of temporal discretization” is unclear because “temporal discretization”, as it is known in the art, is a technique or process for transforming functions, models and equation into discrete counterparts. The Applicant has not provide any special definition for this term. The claim is unclear because a technique cannot be calculated. The Applicant is asked to clarify whether the claim requires a step or performing a temporal discretization of the virtual lung model and the model of the respiratory system or, whether it requires s step of calculating parameters pertaining to the virtual lung model and to the model of the respiratory system. Clarification is requested.
For examination purposes methods for calculating optimal ventilator support settings based on a physiological model which incorporates respiratory related parameters will be interpreted as meeting the claim limitations.
Claim 14 recites: “The method according to claim 12, wherein in the course of a respiratory phase during which the output pressure is considered as constant, the discretisation step comprises an approximation of a value maintained constant of the muscular pressure between two samples of the discretisation”.
Firstly, there is lack of antecedent basis in the claim for “the course of a respiratory phase”. Claim 14 depends from claim 12 which depends from claim  1. Neither claim 12 nor claim 1 recite “a course of a respiratory phase”. Secondly, there is lack of antecedent basis in the claim for “the discretization step”. Claim 14 depends from claim 12 which depends from claim  1. Neither claim 12 nor claim 1 recite “a discretization step”. Thirdly, it is unclear what aspect of claims 1 and/or 12, from which claim 14 depends, are being limited by claim 14. Neither claim 1 nor claim 12 recite any aspect related to a respiratory phase or, to a discretization step. There are no recitations in claims 1 or 12 related to a consideration of whether an output pressure is considered constant or, to a determination that a value of  muscular pressure is maintained constant or, for a discretisation related to muscular pressure. Claim 14 appears to be a narrative description of what happens during “the course of a respiratory phase” and an intended outcome of a “discretisation step”. As currently recited, this claim does not provide any limitations to the method recited in claims 1 and 12. Clarification is requetsed.
For examination purposes prior art teaching or suggesting methods for predicting changes in physiology in response to changes in ventilator settings, wherein said predictions are based on mathematical models pertaining to the respiratory system will be interpreted as meeting the claimed limitations.
Claim 15 recite a computer programme that when executed lead a calculator to implement the method according to claim 1. As such, claim 15 is indefinite for the same reasons as claim 1.
Claim 16 recites a non-transitory computer readable recording medium comprising instructions that that executed by a calculator lead the calculator to implement the method according to claim 1. As such, claim 16 is indefinite for the same reasons as claim 1.
In claim 17 there is lack of antecedent basis in the claim for “configure the first, the second and the third configuration of the simulation method according to claim 1”. Claim 1 does not recite that the first, the second and the third configurations are configured. Claim 1 recites a method comprising “performing a first configuration of a virtual lung model, performing a second configuration of a model of a virtual respiratory system and performing a third configuration of a ventilation mode. Clarification is requested. 
Claim 18 lines 1 and 5-6 recites: “A respiratory assembly comprising.....  a virtual lung according to claim 17 generating numerical setpoints corresponding to an output pressure of a virtual respiratory system and an outgoing air flow rate according to a predefined respiratory cycle, the virtual lung and the respiratory cycle being configured according to the simulation method, said numerical setpoints controlling the intermediate ventilation device”.
 Firstly, there is lack of antecedent basis in the claim for “a virtual lung according to claim 17”. Claim 17 recites a virtual simulator comprising an interface. The virtual simulator recited in claim 17 is not recited as related to a virtual lung. Secondly,  the recitation of an “assembly” comprising “a virtual lung” is unclear because a virtual lung is not a physical element that can be physically incorporated into an “assembly”. The term “virtual lung” is described in the Specification at page 10 lines 5-7 and 11-13 as follows:
A lung model MODp makes it possible to define a virtual lung, that is to say the working of a lung while taking into account different data making it possible to configure the model.
The lung model is noted MODp in figure 1. It is notably mainly characterised by a curve noted Vpf(Pp) which is a non-linear function defining the evolution of the volume of the lung Vp as a function of the pressure Pp within said lung.

The Specification at page 11 lines 10-12 then describes:
An advantage of such a model is to represent a relationship linking the volume and the pressure of the lung which is faithful to the behaviour of a real lung.

Based on the above, the broadest most reasonable interpretation of the term “virtual lung” in light of the Specification is that of a mathematical function or relationship defined by the lung model which represents the behavior of a real lung. The “virtual lung” is a non-physical element and it cannot be comprised in an “assembly”. The Specification at page 28 describes a “simulator” which appears to be hardware device (see lines 31-33 “the simulator comprises a memory”) and further describes that the simulator comprises the “models” including the “lung model MODP”. The Specification at page 10 lines 5-6 describes that the lung model MODP makes it possible to define a virtual lung. Finally, the Specification at page 28 8-17 describe, in reference to figure 5, describes a simulator which appears to be interfaced with intermediate respiration device. If the Applicant’s intention is to set forth that the assembly comprises an intermediate ventilation device and a simulator, the claim should be amended accordingly. Thirdly,  there is lack of antecedent basis in the claim for “the virtual lung and the respiratory cycle being configured according to eh simulation method”. There is no recitation in the claim for a simulation method and, there is no recitation in the claim that the recited assembly is configured to perform a simulation method and that is configured to “configure” the virtual lung and the respiratory cycle based on a method. Clarification is requested.
Based on the indefiniteness of claim 18 as related to the invocation of 35 USC 112(f) and based on the various issued just noted, for the purpose of examination of claim 18, prior art teaching or suggesting a system comprising a mechanical ventilation system comprising a ventilator, a device or 
Claims 2, 9 and 10 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

(1) For claim 15, the answer is “No”. The claim is not appropriately directed. The claim recites “A computer programme, which when the programme is executed by a calculator lead said calculator to implement the method according to claim 1” which is non-patentable subject matter as recitations of a “programme” read on carrier waves which are non-transitory propagating signals and are not proper patentable subject matter because they do not fall within any of the four statutory categories of invention (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a "non-transitory computer-readable medium" would overcome this aspect of the rejection with respect to claim 15.
While claim 15 is not directed to patent-eligible subject matter, for the purpose of compact prosecution the claim remains subject to the analysis herein as they pertain to the recitations of claim 1.
Claim 18, as currently recited, appear to be patent-eligible under 35 USC 101 as the claim is directed to an assembly and there are no abstract ideas recited in the claim.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract ideas which encompass mental concepts: performing a first configuration of the virtual lung model, determination of parameters, performing a second configuration of a model of a virtual respiratory system, determination of a datum characteristic, performing a third configuration of at least one ventilation mode, determination of at least one virtual respiratory cycle and generating at least one curve representing a plot of the pressure within the virtual lung and, to the following abstract idea which encompasses a mathematical concept: determination of an inflection pressure corresponding to the inflection point of the non-linear function and the slope of the non-linear function.
Dependent claim 5 (method)  is directed to the following abstract idea which encompasses a mathematical concept: “linear relationship with the pressure in the lung: K=C1 +C2*PP”.
Independent Claim 15 (programme) is directed to the following abstract ideas which encompass mental concepts: performing a first configuration of the virtual lung model, determination of parameters, performing a second configuration of a model of a virtual respiratory system, determination of a datum characteristic, performing a third configuration of at least one ventilation mode, determination of at least one virtual respiratory cycle and generating at least one curve representing a plot of the pressure within the virtual lung and, to the following abstract idea which encompasses a mathematical concept: determination of an inflection pressure corresponding to the inflection point of the non-linear function and the slope of the non-linear function.
Independent Claim 16 (non-transitory computer readable recording medium) is directed to the following abstract ideas which encompass mental concepts: performing a first configuration of the virtual lung model, determination of parameters, performing a second configuration of a model of a virtual respiratory system, determination of a datum characteristic, performing a third configuration of at least one ventilation mode, determination of at least one virtual respiratory cycle and generating at least one curve representing a plot of the pressure within the virtual lung and, to the following abstract idea which encompasses a mathematical concept: determination of an inflection pressure corresponding to the inflection point of the non-linear function and the slope of the non-linear function.
Independent Claim 17 (simulator) is directed to the following abstract ideas which encompass mental concepts: performing a first configuration of the virtual lung model, determination of parameters, performing a second configuration of a model of a virtual respiratory system, determination of a datum characteristic, performing a third configuration of at least one ventilation mode, determination of at least one virtual respiratory cycle and generating at least one curve representing a plot of the pressure within the virtual lung and, to the following abstract idea which encompasses a mathematical concept: determination of an inflection pressure corresponding to the inflection point of the non-linear function and the slope of the non-linear function.
"configuration, n." OED Online. Oxford University Press, September 2021. Web). As such, the steps of performing a first configuration of a virtual lung model, performing a second configuration of a model of a respiratory system and performing a third configuration of a ventilation mode are processes that, under the broadest reasonable interpretation, cover their performance in the mind. The configuration of models and modes can be performed mentally because an arrangement of elements can be performed in the mind or, by pen and paper. Likewise determinations and the generation of a curve are processes that, under the broadest reasonable interpretation, cover their performance in the mind. In claims 15, 16 and 17 other than reciting a “calculator” (claims 15 and 16) and an “interface” (claim 17) for performing said processes, nothing in the claim elements precludes said steps from practically being performed in the mind. The determination of an inflection point, the determination of a slope of  function (as in claims 1, 15, 16 and 17) and, a linear relationship expressed as mathematical function (as in claim 5) encompass mathematical concepts.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.

Independent Claim 1 (device): includes, in addition to the recited abstract processes, identified in section 2(A)(1) above, recitations directed to attributes of the models and mode being configured and  to attributes of the parameters determined. These recitation represent elements in addition to the recited abstract ideas. As such, in claim 1 there are no additional elements.
Dependent Claim 5 (method): there are no additional elements.
Independent Claim 15 (programme): a calculator.
Independent Claim 16 (non-transitory computer readable recording medium): a calculator.
Independent Claim 17 (simulator): an interface.
The Specification at page 29 line 25 equates the term “calculator” to a “microprocessor”. As such, the calculator recited in claims 15 and 16 is a generic computer element. The Specification at page 16 lines 13-14 describes “a tactile interface, for example a digital tablet or smartphone”. As such the interface recited in claim 17 is a generic computer element.
In claims 15, 16 and 17, the recited additional elements do not integrate the exceptions into a practical application because these elements do not impose any meaningful limits on practicing the abstract ideas. In particular, the calculator and the interface are generic computer elements recited at a high level of generality. In claims 15 and 16 the “calculator” is generic computer elements used to implement the abstract ideas. The additional elements do not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 2-4 are directed to attributes of the functional relationships, manner in which factors used in the abstract ideas are 
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional elements recited in each of claim 15, 16 and 17 do not integrate the exceptions into a practical application. These elements do not amount to significantly more than the exceptions themselves.  Microprocessors and interfaces are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014). None of these confine the use of the abstract idea to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2017/0255756 to Karbing.
Karbing teaches a mechanical ventilation system adapted for providing decision support for mechanical ventilation (Abstract, ¶ 97).
With regard to claim 1, Karbing teaches a method for simulating respiratory dynamics of a virtual lung on the basis of a virtual lung model and at least one ventilation mode (Abstract, ¶ 59, 124).
 the method comprising: 
performing a first configuration of the virtual lung model (¶ 25, 60-62, 105-108, 124; Figures 2-3)
 said model comprising: 
a non-linear functional relationship between an instantaneous volume of the virtual lung and an instantaneous pressure of the virtual lung (¶ 64, 100-111, 124; Figures 2-3). 
 a first parameterization of the non-linear function (¶ 64, 72; Figures 2-3).
said first configuration comprising the determination of the following parameters: 
a maximum dynamic corresponding to a given air admission capacity of the virtual lung (¶ 105; Figures 2-3).
performing a second configuration of a model of a virtual respiratory system (¶ 25, 60-62, 105-108, 124; Figures 2-3).
comprising a functional relationship between: 
a flow rate of air inhaled or exhaled by a virtual patient and (¶ 108-109; Figures 2-3).
at least one considered pressure in the respiratory circuit (¶ 108-109; Figures 2-3).
said second configuration comprising the determination of a datum characteristic of at least one ventilatory resistance of a virtual patient (¶ 27, 110).
performing a third configuration of at least one ventilation mode (¶ 64, 87, 96-100, 105-108; Figures 4, 11).
comprising the determination of at least one virtual respiratory cycle comprising at least an expiration phase and an inspiration phase, which expiration and inspiration phases being associated with a condition of evolution either of the flow rate of air exhaled and/or inhaled, or of the output pressure (¶ 17, 48, 105-108).
wherein: the first configuration comprises, moreover, a determination of: 
an inflection pressure corresponding to the inflection point of the non-linear function and (Figures 4-7). 
the slope of the non-linear function at the inflection point (Figures 4-7).
a corrective factor of an admission volume, designated the recruitment factor, the application of said recruitment factor generating an increase or a decrease in the slope at the inflection point of the functional relationship between the volume and the pressure of the lung model (¶ 17, 18, 63, 108; Figures 8 and 9).
the method comprising generating at least one curve representing a plot of the pressure within the virtual lung as a function of the volume of the virtual lung from the parameterized virtual lung model, the parameterized model of the respiratory system and a predefined ventilation mode (Figure 7).
With regard to claim 2, see Karbing at ¶ 27, 108, 112, 113, 115; Figure 7.
With regard to claim 3, see Karbing at ¶ 108.
With regard to claim 4, see Karbing at ¶ 103-108; Figure 2. 
With regard to claim 5, see Karbing at ¶ 108.
With regard to claim 6, see Karbing at ¶ 110-111.
With regard to claim 7, see Karbing at ¶ 108.
With regard to claim 8, see Karbing at ¶ 25-27.
With regard to claim 9, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 10, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 11, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 12, see Karbing at ¶ 60, 64, 105, 107; Figure 4 and Figure 11.
With regard to claim 13, see Karbing at ¶ 17, 19, 24 and 27.
With regard to claim 14, see Karbing at Abstract; ¶ 16, 24-35.
With regard to claim 15, Karbing teaches a computer programme product comprising instructions which, when the programme is executed by a calculator, lead said calculator to implement the method according to claim 1 (¶ 80-81 and 125-126).
With regard to claim 16, Karbing teaches a non-transitory computer readable recording medium comprising instructions which, when they are executed by a calculator, lead said calculator to implement the method according to claim 1 (¶ 80-81 and 125-126).
With regard to claim 17, Karbing teaches a virtual simulator comprising at least one interface to configure the first, the second and the third configurations of the simulation method according to claim 1, wherein said at least one interface is defined in a same portable equipment (¶ 80-81, 104-105).
With regard to claim 18, Karbing teaches A respiratory assembly comprising: an intermediate ventilation device configured to engage mechanically with a ventilation system of a respirator configured to assist a patient; a virtual lung according to claim 17 generating numerical setpoints corresponding to an output pressure of a virtual respiratory system and an outgoing air flow rate according to a predefined respiratory cycle, the virtual lung and the respiratory cycle being configured according to the simulation method, said numerical setpoints controlling the intermediate ventilation device (¶ 96-104; Figure 1).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0205558 to Vicario.
2020/0147364 to Gani.
2020/0171254 to Isaza.
Karamolegkos, Nikolaos, et al. "Patient emulator: a tool for testing mechanical ventilation therapies." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016.
Santhanam, Anand P., et al. "Modeling real-time 3-D lung deformations for medical visualization." IEEE Transactions on Information Technology in Biomedicine 12.2 (2008): 257-270.
Yeh, Hsu-Chi, and G. M. Schum. "Models of human lung airways and their application to inhaled particle deposition." Bulletin of mathematical biology 42.3 (1980): 461-480.

Conclusion
No claims are allowed.

Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A/Examiner, Art Unit 1631                
                                                                                                                                                                                        /Lori A. Clow/Primary Examiner, Art Unit 1631